DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-10 are allowed.
Claims 1, 7-8, 10 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
  A voice recognition device comprising a processor configured:
to determine a breathing period immediately before uttering which is a period in which a lip of a target person has moved with breathing immediately before uttering based on a captured image of the lip of the target person ;
to detect a voice period which is a period in which the target person is uttering without including the breathing period immediately before uttering determined above based on the captured image of the lip of the target person captured;
to acquire a voice of the target person; and
to recognize the voice of the target person based on the voice of the target person acquired above within the voice period detected above.
Maekawa (US 5,884,257) teaches a voice recognition apparatus is provided which includes a first detection circuit for receiving an electric signal corresponding to voice. The first detection 
However, Maekawa does not teach the invention as claimed, especially to determine a breathing period immediately before uttering which is a period in which a lip of a target person has moved with breathing immediately before uttering based on a captured image of the lip of the target person ;
to detect a voice period which is a period in which the target person is uttering without including the breathing period immediately before uttering determined above based on the captured image of the lip of the target person captured;
Manabe (US 2005/0102134) teaches a speaking period required for a voice recognition processing is detected with a simple and robust approach. A speaking period is detected based on an EMG generated when a speaker speaks. A large amplitude is observed in an EMG as muscular activity is caused when a speaker speaks. By observing this, a speaking period can 
However, Manabe does not teach the invention as claimed, especially to determine a breathing period immediately before uttering which is a period in which a lip of a target person has moved with breathing immediately before uttering based on a captured image of the lip of the target person ;
to detect a voice period which is a period in which the target person is uttering without including the breathing period immediately before uttering determined above based on the captured image of the lip of the target person captured;
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508.  The examiner can normally be reached on 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675